Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Claim Objection
Claims 1-16 are objected to because of the following informalities:
(A) the claim language “TA” should be spelled out at its first use.
Appropriate correction is required.

Reasons of Allowance

Claims 1-16 would be allowable if overcome the claim objection.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1 and 6, identifies the distinct features “an untrusted application and a trusted application to run on top of a single operating system (OS), while preventing the untrusted application from accessing memory used by the trusted application, wherein the OS comprises an untrusted interrupt descriptor table (IDT) with gates that associate interrupt vectors with untrusted interrupt service routines (ISRs); creating, by the data processing system, a virtual IDT (VIDT) with gates that associate interrupt vectors with trusted ISRs, wherein the trusted ISRs comprise a TA-enter ISR that causes the data processing system to switch from an untrusted memory view associated with the untrusted application to a trusted memory view associated with the trusted application; configuring, by the data processing system, a processor of the data processing system to use the VIDT instead of the untrusted IDT (UIDT); and responding, by the data processing system and after configuring the processor, to a TA-enter interrupt by invoking the TA-enter ISR.", which are not taught or suggested by the prior art of records.
Independent Claims 11 and 14 identify the distinct features “generating, by a data processing system, a secret cookie value (SCV) for a trusted application to run on top of an operating system (OS) in a virtual machine (VM); saving, by the data processing system, the SCV to a platform protection technology (PPT) data structure associated with the trusted application; patching, by the data processing system, the SCV into trampoline code that provides for transferring control from an untrusted application to the trusted application; determining, by the data processing system and in response to the untrusted application calling the trusted application and before allowing the trusted application to execute, whether the trampoline code and the PPT data structure contain matching SCVs; and allowing, by the data processing system, the trusted application to execute only if the trampoline code and the PPT structure contain matching SCVs.", which are not taught or suggested by the prior art of records.
Claims 1-16 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-16 are hereby allowed.

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135